Cooley, C. J.
Tlie defendant'was proceeded against as-garnishee of James O. Gibbs. The proceedings in the case-are given in the preceding opinion. The circuit judge was quite right in dismissing the garnishee proceeding when; the plaintiff *had failed to secure service upon the principal defendant within the statutory period. Noble v. Bourke, 44 Mich. 194. Whatever the plaintiff might do to keep the suit against the principal defendant alive for the purposes of a personal " judgment, did not concern the garnishee ; the proceeding against him was purely statutory, and his hands were tied and his action restrained for the time only that the statute provided for such service on the principal debtor as was necessary to enable the plaintiff to reach the credits and effects in the hands of the garnishee. The two proceedings are by no means indissolubly associated.
The judgment must be affirmed.
The other Justices concurred.